
	
		III
		111th CONGRESS
		2d Session
		S. RES. 398
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2010
			Mr. Reid submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize representation by the Senate
		  Legal Counsel in the case of Schonberg, et al. v. Sanders, et
		  al.
	
	
		Whereas, in the case of Schonberg, et al. v.
			 Sanders, et al., Case No. 5:09–CV–534, pending in the United States
			 District Court for the Middle District of Florida, plaintiffs have named as
			 defendants five Senators; and
		Whereas, pursuant to sections 703(a) and 704(a)(1) of the
			 Ethics in Government Act of 1978, 2 U.S.C. 288b(a) and §§ 288c(a)(1), the
			 Senate may direct its counsel to defend Members of the Senate in civil actions
			 relating to their official responsibilities: Now, therefore, be it
		
	
		That the Senate Legal Counsel is
			 authorized to represent Senators Lieberman, Lincoln, McConnell, McCain, and
			 Sanders in the case of Schonberg, et al. v. Sanders, et
			 al.
		
